Citation Nr: 0307294	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  02-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from December 1954 to 
August 1975.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

The claim for service connection for a lung condition was 
previously denied by the Department of Veterans Affairs (VA) 
in a rating decision of December 1975.  The veteran did not 
appeal that determination within one year of the notice 
thereof, so that decision became final and binding on him.  

The current appeal to the Board of Veterans' Appeals 
(hereinafter Board) arose from a January 2001 rating decision 
by the Pittsburgh, Pennsylvania, Regional Office (RO), which 
denied the veteran's petition to reopen his claim for service 
connection for a lung condition.  The veteran disagreed with 
that decision and perfected his appeal in January 2002.


REMAND

In his substantive appeal (VA Form 9, Appeal to the Board of 
Veterans' Appeals), received in January 2002, the veteran 
requested a hearing before a member of the Board sitting at 
the RO (i.e., a travel Board hearing).  However, in a letter 
dated January 15, 2002, the veteran also requested a hearing 
before a local Decision Review Officer (DRO), and that 
hearing was held in April 2002.  But there is nothing in the 
claims file (c-file) indicating the DRO hearing was accepted 
in lieu of the requested hearing before a Member of the 
Board.  So that hearing request is still pending unless or 
until the veteran indicates otherwise.






Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2002)), this case is hereby REMANDED to 
the RO for the following action:

The RO should contact the veteran and 
request that he clarify whether he still 
wants a travel Board hearing.  Indicate 
this hearing would be before a Veterans 
Law Judge (VLJ) with the Board, as 
opposed to the hearing he already had 
with the DRO.  If the veteran indicates 
that he still wants a travel Board 
hearing, then one must be scheduled and 
he notified of the date, time and 
location of it.  A copy of the notice 
should be placed in the record.  

After the veteran has been accorded an opportunity to present 
testimony at a travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




